DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 5, 8, 13-18 have been amended, claims 4, 6-7 have been cancelled, claim 12 has been withdrawn, and claims 1-3, 5, 8-19 are pending as amended on 06/24/22. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 06/24/22. In particular, claim 1 has been amended to include features “wherein the solid objects employed in step (S) result from a step (S0) of micellar radical polymerization in which the following are brought into contact, within an aqueous medium (M): - ethylenically unsaturated monomers (m1), dissolved or dispersed in said aqueous medium (M); - ethylenically unsaturated monomers (m2), in the form of a micellar solution, namely containing, in the dispersed state within the medium (M), micelles comprising these hydrophobic monomers, said monomers (m2) being, in all or part, monomers carrying hydrophobic chains suitable for ensuring the desired hydrophobic/hydrophobic physical crosslinking in the solid objects employed
in step (S); - at least one radical polymerization initiator; and - at least one radical polymerization control agent, and wherein the monomers employed in step (S0) contain monomers (mR) comprising at least two ethylenic unsaturations separated by at least one cleavable group, and wherein the molar ratio (mR)/(m1), which corresponds to the amount of monomers (mR) with respect to the total amount of hydrophilic monomers, is greater than 0.5%.” It has been noted that the recitation “crosslinking” has been removed in the amendment. Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.        This application is a 371 of PCT/EP2019/067683 07/02/2019.                  
            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application FRANCE 1856076 07/02/2018 filed on 01/04/21.

Response to Amendment
8.         Applicant's amendment to filed on 06/24/22, has been fully considered and entered.
Response to Arguments
9.         Applicant's arguments with respect to rejection of claims 1-11, 13-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 06/12/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
10.         Applicant's arguments with respect to rejection of claims 1-5, 9-11, 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 2014/0378617), claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Wilson as evidenced by Lamaire-Audoire (S. Lamaire-Audoire, et. al., Selective deprotection of allyl amines using palladium, Tetrahedron Letters, 1995, 36, 1267-1270), and claim 19 under 35 U.S.C. 103 as being unpatentable over Wilson filed on 06/12/22, have been fully considered but are moot in view of amendment. Prior arts on the record do not disclose the amended features. Accordingly, previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.       Claims 1-3, 5, 8-11, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claims 1, 15-16, the upper limit of molar ratio is missing in last line. Hence, the metes and bounds of the invention cannot be ascertained and the instant claim is rejected as failing to particularly point out and distinctly claim the invention.
             Claims 2-3, 5, 8-11, 13-19 depends from rejected claim 1
             Appropriate correction is required.

Claim Rejections - 35 USC § 103
13.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.       Claims 1-3, 5, 8-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2014/0378617) in view of Gonzalez (US 2011/ 0092634). 
           Regarding claims 1, 3, 5, 8, 13-17, Wilson discloses a method of adding solid polymer particles into aqueous fluid, wherein solid polymer particles comprising hydrophilic units (water-soluble or water-dispersible units) interrupted at various places with small hydrophobic blocks (para [0002], [0220], [0319]), wherein the solid polymer particles are prepared by micellar radical polymerization in which following are brought into contact, within an aqueous medium: hydrophilic monomer such as acrylic acid (applicants elected species) dissolved or dispersed in aqueous medium, hydrophobic monomers such as laurylmethacrylamide (applicants elected species), at least one radical polymerization initiator typically being water soluble or water dispersible, and radical polymerization control agent which comprises thiocarbonylthio -S(C=S)- group such as xanthate  (para [0027]-[0031], [0034], [0097], [0138], [0220], [0319]). Since Wilson discloses same hydrophobic monomers such as laurylmethacrylamide, the properties such as hydrophobic side groups ensuring hydrophobic/hydrophobic physical crosslinking between said polymer chains within said solid objects would inherently be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Wilson further discloses monomer such as N,N-diallyl-N-alkylamine (para [0104];  read on monomer comprising at least two ethylenic unsaturation and separated by at least cleavable group).  Wilson does not disclose the molar ratio (mR)/(m1), which corresponds to the amount of monomers (mR) with respect to the total amount of hydrophilic monomers, is greater than 0.5%. 
         However, Gonzalez discloses a process for preparing a polymer, which-comprises a controlled radical polymerization (para [0032]) comprising ethylenically unsaturated monomer cationic salts and/or ethylenically unsaturated monomers comprising hydrophobic or hydrophilic monomers and crosslinking agent such as N,N'-methylenebisacrylamide (MBA) or  polyethylene glycol (PEG) diacrylate [para [0025]-[0030], [0092]-[0093]), wherein 9.66 x 10-3 mole MBA reacted with 2.58 x 10-2 mole (3-acrylamidopropyl)trimethylammonium chloride and 6.02 x 10-2 mole acrylamide to obtain the polymer (example 2, para [0179]; results in 11.23%). Wilson and Gonzalez are pertinent to the viscosifying polymer for utilization in exploiting oil and/or gas fields (Wilson, para [0051]-[0052]; Gonzalez, para [0163]-[0165]).  
            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Wilson with the aforementioned teachings of Gonzalez to provide hydrophilic crosslinker such as N,N'-methylenebisacrylamide (MBA) in amount sufficient to provide the molar ratio (mR)/(m1) = 11.23%, which corresponds to the amount of monomers (mR) with respect to the total amount of hydrophilic monomers in the monomers composition to obtain viscosifying polymer by radical polymerization method for utilization in exploiting oil and/or gas fields. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a crosslinker for crosslinking to obtain viscosifying polymer. Molar ratio (mR)/(m1) = 11.23% read on claim 8 range of less than 30%, claim 15 range of greater than 1%, claim 16 range of greater than 2%, and claim 17 range of less than 20%,
           In claim 1, the recitation “A method for the gradual release of polymer chains within a liquid release medium” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 1 merely recites the purpose of a process, wherein the prior art can meet this future limitation by merely being capable of such intended purpose 
            Regarding claim 2, Wilson discloses the number average molecular weight of between 1000 to 100000 g/mol (para [0024], [0048]), fall into instant claim range of between 500 and 100000 g/mol.
           Regarding claim 9, Wilson discloses the same polymer chain released as instantly claimed, the properties of the released polymer chain such as scale-inhibition, clathrate inhibition and/or corrosion inhibition would inherently be same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
           Regarding claim 10, Wilson discloses the medium is a liquid medium encountered during the extraction of oil within a hydrocarbon reservoir (para [0200], [0319]).
           Regarding claim 11, Wilson discloses the contacting of the solid polymer particles into aqueous fluid performed at 60 0C (para [0319]) fall into instant claim range of greater than or equal to 50 0C and less than or equal to 150 0C.   
            Regarding claim 18, Gonzalez discloses molar ratio of monomer C (hydrophilic) to monomer R (crosslinker) 80/20 to 95/5 (para [0027], [0039], [0121]). Thus, the molar ratio of crosslinker R to hydrophilic monomer C is 20/80 (25%) to 5/95 (5.26%), encompassing instant claim range of equal to 10. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
            Regarding claim 19, Wilson discloses the contacting of the solid polymer particles into aqueous fluid performed at 60 0C (para [0319]) overlapping at end point instant claim range of between 60 0C and 120 0C.
           The examiner takes note of the fact that the prior art temperature 60 0C   overlaps the claimed range of between 60 0C and 120 0C at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Conclusion
16.        Reference Takeshi (JP 2014162912) was cumulative in nature to the above rejection and thus not set forth.  
17.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766